DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action details a restriction requirement and a corresponding election of species requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-25, drawn to a compound comprising an E-selectin inhibitor-Linker-galectin-3 inhibitor.
II, claim(s) 26-58, drawn to a treatment and/or prevention of at least one disease, disorder, and/or condition where inhibition of E-selectin, galectin-3, or E-selectin and galectin-3 mediated functions is useful comprising administering to a subject in need thereof an effective amount of said compound.

Election of Species
If Applicant elects Group I then Applicant is further required to make an election from the following First component of the election of species.
If Applicant elects Group II then Applicant is further required to make an election from each of the following First component and Second component of the election of species. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The species having a First component of compound comprising an E-selectin inhibitor-Linker-galectin-3 inhibitor and a Second component of a disease, disorder, and/or condition treated in a subject in need thereof.

Examples of First component of compound comprising an E-selectin inhibitor-Linker-galectin-3 inhibitor are:

    PNG
    media_image1.png
    290
    662
    media_image1.png
    Greyscale
disclosed in claim 24,
1b)
    PNG
    media_image2.png
    297
    695
    media_image2.png
    Greyscale
disclosed in claim 24, and
1c) a compound of general formula (I) 
    PNG
    media_image3.png
    221
    419
    media_image3.png
    Greyscale
wherein each of R1-R5, L, and M are specified to give a single chemical structure such as represented in example 1a) or 1b) above.

Examples of Second component of a disease, disorder, and/or condition treated in a subject in need thereof are:

2b) the specific condition of enhancing hematopoietic stem cell survival in a cancer patient that has received or will receive chemotherapy disclosed in claim 37,
2c) the specific disease of oral mucositis in a subject afflicted with a cancer disclosed in claims 41 and 42,
2d) the specific rejection of a transplanted tissue condition of graft versus host disease disclosed in claim 47, and 
2e) the specific disease of pulmonary fibrosis disclosed in claim 55.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims are generic or subgeneric to the First component; claims 26-42, 44-46, 48-54, and 57 are generic or subgeneric to the Second component.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a compound comprising an E-selectin inhibitor-Linker-galectin-3 inhibitor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ernst et al. (WO 2017/095904 A1, published 08 Jun 2017, cited in PTO-892). Ernst et al. teaches heterobifunctional compounds that inhibit both E-selectins and P-selectins. (abstract) Ernst et al. teaches selectins are a group of structurally similar cell surface receptors, and binding interactions appear to be mediated by contact of the lectin domain of the selectins and various carbohydrate ligands. (page 1, paragraph 0004) Ernst et al. teaches the E-selectins and P-selectins recognize sialyl-Lewis class of carbohydrates, (page 2, paragraph 0005) which contain β-galactoside moieties therefore there is reason to believe that the compound taught by Ernst et al. is capable of the same functional definition as the instantly recited E-selectin inhibitor-Linker-galectin-3 inhibitor. Ernst et al. teaches embodiments of general formula I  
    PNG
    media_image4.png
    178
    711
    media_image4.png
    Greyscale
(page 3, paragraph 0010). Therefore lack of unity of invention is shown because the common features do not serve as the special technical features of a single general inventive concept.

Due to the complexity of the restriction and species election requirement, no telephone communication was made.  See MPEP 812.01.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623